DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/23/2022. Claim 11 is amended, Claims 1-10 and 15-19 are withdrawn. Claims 1-19 are pending in current application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Browning on July 27, 2022.
The application has been amended as follows:
Claims 12-14 have been amended. This application is in condition for allowance except for the presence of claims 1-10 and 15-19, directed to Group I, III and IV, which were non-elected without traverse. Accordingly, claims 1-10 and 15-19 have been cancelled.
	
IN THE CLAIM
Claim 12. (Currently Amended) The robot skin apparatus of claim 11, further comprising:
a multiplexer including inputs in communication with each of the first pressure sensor and the plurality of other pressure sensors of the sensor array, an output, and an input select line, the multiplexer using the input select line to select which input to send to the output;
a measurement circuit having a measurement input, an adjustment input, and an output, the measurement input in communication with the output of the multiplexer, the output being a voltage signal representing [[the]] respective electrical resistance of each of the first pressure sensor and the plurality of other pressure sensors as the multiplexer sequentially switches between the first pressure sensor and the plurality of other pressure sensors, the adjustment input for balancing out the measurement circuit for differing baseline resistances of each of the first pressure sensor and the plurality of other pressure sensors;
a microcontroller including a first output, a second output, and an analog-to-digital converter (ADC) input in electrical communication with the output of the measurement circuit;
a digital-to-analog converter (DAC) having an input in electrical communication with the first output of the microcontroller, and an output in electrical communication with the adjustment input of the measurement circuit;
the microcontroller executing instructions stored on a non-transitory medium for:
determining a baseline reading of each of the first pressure sensor and the plurality of other pressure sensors when no force is applied to the sensor array; and
determining a pressure reading of each of the first pressure sensor and the plurality of other pressure sensors when a force is applied to the sensor array.

Claim 13. (Currently Amended) The robot skin apparatus of claim 12,
wherein determining [[a]]the baseline reading of each of the first pressure sensor and the plurality of other pressure sensors when no force is applied to the sensor array includes:
causing the multiplexer to open a channel and apply power to a corresponding pressure sensor;
then reading the voltage signal at the output of the measurement circuit and driving the DAC to output a matching voltage to balance the measurement circuit; and
then recording the matching voltage as the baseline reading of the corresponding pressure sensor; and
wherein determining [[a]]the pressure reading of each of the first pressure sensor and the plurality of other pressure sensors when a force is applied to the sensor array includes:
causing the multiplexer to open a channel and apply power to a corresponding pressure sensor;
loading the baseline reading of the corresponding pressure sensor to the DAC and
then reading the voltage signal at the output of the measurement circuit; and
calculating the pressure reading of the corresponding sensor based on the voltage signal, which indicates [[the]]a change in the electrical resistance of the corresponding sensor and the force applied thereto.

Claim 14. (Currently Amended) The robot skin apparatus of claim 11, wherein the first pressure sensor and the plurality of other pressure sensors are arrayed in pairs in a Wheatstone half-bridge configuration, each pair positioned back-to-back for temperature compensation, the robot skin apparatus further comprising:
measurement circuitry for measuring an output voltage of each of the first pressure sensor and the plurality of other pressure sensors arrayed in pairs in the Wheatstone half-bridge configuration and converting the output voltage to a digital signal; and
a microcontroller for receiving the digital signal from the measurement circuitry and
calculating [[the]]a pressure reading of each of the first pressure sensor and the plurality of other pressure sensors based on the digital signal, which indicates [[the]]a change in the electrical resistance of each of the first pressure sensor and the plurality of other pressure sensors and a corresponding force applied thereto. 

ALLOWABLE SUBJECT MATTER
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the closest prior art, Nishiwaki (US 2011/0193363, this reference is from IDS filed on 12/15/2021) teaches a robot skin apparatus (See Para. [0009], discloses “a compact design [construed robot skin apparatus ] as with a stress sensing device, a tactile sensor, and a grasping apparatus) comprising: 
a first pressure sensor (See para. [0014], [0028], discloses “elements and/or sensing device for sensing pressing force”); and 
a piezo-sensitive material in contact with the first electrode and the second electrode to form a circuit therewith (See Para. [0024]-[0025], discloses “a second piezoelectric layer formed on top of the second lower electrode layer, and a second upper electrode layer formed on top of the second piezoelectric layer”);
further comprising a first flexible substrate (See Para. [0074], discloses “a flexible substrate”),
wherein the first electrode and the second electrode are positioned on the first flexible substrate (See Para. [0074], Fig. 15, discloses “electrode 314 and electrode 315 are respectively connected to a control device for processing signals from the stress sensing device 200, via a conductive flexible substrate”),
wherein the first pressure sensor and the plurality of other pressure sensors are arrayed on the first flexible substrate and are encapsulated by the polymer membranes to form a sensor array (See Para. [0027], discloses “a plurality of stress sensing device are arranged in array).
Another prior art, an NPL document, Castellanos-Ramos et al. (Tactile Sensors Based on Conductive Polymers, this reference is from IDS filed on 12/15/2021) teaches a robot skin apparatus comprising: 
a first pressure sensor (See Page 6 discloses “sensors consists of
devices to exert force or pressure against the surface of the tactile sensors”); and 
polymer membranes encapsulating the first pressure sensor (See Page 3, discloses “conducting polymers as electroactive materials fix construction of pressure sensors”), the polymer membranes acting as applied force diffusion layers;
wherein the first pressure sensor includes:
a first electrode and a second electrode in spaced relationship (See Pages 8 and 12 , discloses “resistance between both electrodes”); and
a piezo-sensitive material in contact with the first electrode and the second electrode to form a circuit therewith (See Page 1, discloses “lacing a sheet of piezoresistive material on the top of a set of electrodes”).
Other prior art, Filiz et al. ( US 2016/0147352, this reference is from IDS filed on 12/15/2021) teaches a robot skin apparatus comprising: 
a first pressure sensor (See at least Abstract, Para. [0006], [0010], discloses “sensor”) ; and 
polymer membranes encapsulating the first pressure sensor (See Para. [0045], “The transparent force-sensitive component may be formed from a piezoelectric, piezoresistive, resistive, or other strain-sensitive material that is attached to or formed on a substrate”), the polymer membranes acting as applied force diffusion layers;
wherein the first pressure sensor includes:
a first electrode and a second electrode (See Para. [0071], discloses “The force-sensing component 212 may include at least two electrodes 212a, 212b”).
However, the prior arts as cited above fail to suggest, disclose or teach individually or in combination to render the limitations of “wherein the piezo-sensitive material is a flexible piezoresistive film covering the first electrode, the second electrode, and the space therebetween to form the circuit therewith, the circuit having a resistance varying with a strain on the first flexible substrate and the flexible piezoresistive film” and in combination with other limitations of claim 11. Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed. Claims 12-14 depend either directly or indirectly upon independent claim 11; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664